Case: 16-51109      Document: 00513769181         Page: 1    Date Filed: 11/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                      No. 16-51109                              FILED
                                                                        November 22, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                Clerk

                                                 Plaintiff-Appellee

v.

ANDRES MENDOZA-LAZALDE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:15-CR-1948-1


Before HIGGINBOTHAM, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Andres Mendoza-Lazalde, federal prisoner # 59855-380, was sentenced
to 46 months of imprisonment for smuggling goods and facilitating the
smuggling of goods from the United States, in violation of 18 U.S.C. § 554. He
has filed a motion for the appointment of counsel and leave to proceed in forma
pauperis (IFP) on appeal.
       The district court entered the judgment of conviction on April 4, 2016.
Mendoza-Lazalde filed a pro se notice of appeal at the earliest on August 30,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51109   Document: 00513769181     Page: 2   Date Filed: 11/22/2016


                                No. 16-51109

2016, well beyond the time for appealing and for extending the appeal period.
See FED. R.APP. P. 4(b)(1)(A), (b)(4). The appeal, which was filed far outside
the time limit, is frivolous. See United States v. Leijano-Cruz, 473 F.3d 571,
574 (5th Cir. 2006). Consequently, Mendoza-Lazalde’s appeal is DISMISSED,
see 5TH CIR. R. 42.2, and his motion for the appointment of counsel and leave
to proceed IFP on appeal is DENIED.




                                      2